95 N.Y.2d 782 (2000)
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
ANGEL MATEO, Appellant.
Court of Appeals of the State of New York.
Submitted April 24, 2000.
Decided May 11, 2000.
Motion, insofar as it seeks to compel production of material sealed by order of County Court, Monroe County, denied without prejudice to renewal in the Court of Appeals following a limited application to County Court to unseal to the extent of allowing access solely to the parties; motion otherwise deemed withdrawn.